Citation Nr: 0706993	
Decision Date: 03/09/07    Archive Date: 03/20/07

DOCKET NO.  05-05 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. S. S.


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1996 to July 
2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In October 2006, the appellant 
testified at a hearing before the undersigned Veterans Law 
Judge at the RO (Travel Board hearing); a copy of the hearing 
transcript is associated with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes providing a VA medical 
examination or a medical opinion when necessary for an 
adequate determination.  See Duenas v. Principi, 18 Vet. App. 
512 (2004).  In the present appeal, the veteran contends that 
his pre-existing hearing loss was aggravated by acoustic 
trauma in active service.  

A preexisting injury or disease will be considered to have 
been aggravated by active wartime service, where there is an 
increase in disability during such war service, unless there 
is clear and unmistakable evidence that the increase in 
disability is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306(b) (2006).  The usual effects of medical 
and surgical treatment in service, having the effect of 
ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

In Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that the correct standard for rebutting the presumption 
of soundness requires that VA show by clear and unmistakable 
evidence that (1) the veteran's disability existed prior to 
service and (2) that the preexisting disability was not 
aggravated during service.  

At the Travel Board hearing, the veteran testified that, 
although he wore ear protection while he worked with aircraft 
carriers, such ear protection failed to prevent further 
damage to his hearing.  The veteran also testified that, 
since discharge, he has not been exposed to loud noises on a 
consistent basis.  He worked as maintenance personnel for an 
apartment complex after discharge.  

Service medical records show that a waiver needed to be 
obtained because the veteran did not qualify for enlistment 
due to his pre-existing hearing loss.  Results of an April 
1995 enlistment audiological examination show that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
05
05
10
20
50
LEFT
05
00
15
50
50

The veteran served in the U.S. Navy as an Aviation 
Electrician's Mate Second Class (AE-2) as indicated by his DD 
Form 214.  He underwent annual Hearing Conversation Data 
examinations between March 1996 and January 2001.  These 
data, in sum, show slight decrease in the veteran's bilateral 
hearing ability.  

Results of a May 2001 separation audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
15
70
LEFT
05
10
25
60
60

Lastly, the veteran's latest audiological examination, by a 
private physician in October 2006, show that pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
30
65
LEFT
10
15
15
60
50

These results indicate a current diagnosis that qualifies him 
for disability under 38 C.F.R. § 3.385, since his puretone 
threshold at 4000 Hertz is 65 decibels for the right ear with 
speech recognition at 84 percent and 50 decibels for the left 
ear with speech recognition at 92%.  On remand, the veteran 
should be scheduled for an audiological examination to 
clarify the diagnosis of any hearing disorders found and to 
elicit etiological opinions.  The examiner should be provided 
with the veteran's claims file and asked to indicate whether 
the veteran suffers from any hearing disorders and, if so, 
whether it was aggravated by active service, due to the 
natural progression of the condition, or due to post-service 
employment.  

Accordingly, the case is REMANDED for the following action:

1. VA should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an audiological 
examination in order to determine the 
nature and etiology of any hearing 
disorders.  The audiologist should take a 
complete history from the veteran and 
review the pertinent evidence in the 
claims file and must indicate in the 
examination reports that such was 
performed.  The audiologist should 
perform any tests or studies deemed 
necessary for an accurate assessment.  
The examination reports should include a 
detailed account of all pathology found 
to be present.  After all relevant 
evidence in the claims file is reviewed, 
the audiologist should offer an opinion 
as to whether the veteran has any hearing 
disorders, to include bilateral hearing 
loss and, if so, whether such disorder(s) 
is at least as likely as not (50 percent 
or more probability) (1) aggravated by 
active military service, to include due 
to noise exposure or acoustical trauma; 
(2) due to the natural progression of the 
condition, or (3) is due to post-service 
employment.  If the etiology of the 
diagnosed disorder(s) is attributed to 
multiple factors/events, the audiologist 
should specify which symptoms/diagnoses 
are related to which factors/events.  

A complete rationale should be provided 
for any opinion given.  If any requested 
medical opinion cannot be given, the 
audiologist should state the reason why.

2.  Following completion of the above and 
any other development deemed necessary, 
VA should readjudicate the appellant's 
service connection claim, to include on a 
direct and/or due to aggravation of a 
preexisting condition basis, to include 
consideration of the decision reached in 
Wagner, supra.  If any determination 
remains unfavorable to the appellant, he 
and his representative should be provided 
with a supplemental statement of the case 
and be afforded an opportunity to respond 
before the case is returned to the Board 
for further review.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
above.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


